                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              ASHEVILLE DIVISION
                                     CIVIL ACTION NO. 1:21-CV-00061-KDB-DSC


                DEVIN L MASON,                                  )
                                                                )
                                  Plaintiffs,                   )
                                                                )
                v.                                              )
                                                                )                   ORDER
                C R BARD INCORPORATED et. al.,                  )
                                                                )
                                 Defendants.                    )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Mark E. Chavez, David P. Matthews and Richard A. Freese]” (documents ##14-

              16) filed March 8, 2021. For the reasons set forth therein, the Motions will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                        SO ORDERED.


Signed: March 8, 2021




                        Case 1:21-cv-00061-KDB-DSC Document 17 Filed 03/08/21 Page 1 of 1
